                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

 EDWARD W. JOHNSON,                       CIVIL ACTION NO. 5:19-CV-379-P
 Petitioner

 VERSUS                                   JUDGE ELIZABETH E. FOOTE

 DARREL VANNOY,                           MAGISTRATE JUDGE PEREZ-MONTES
 Respondent

                                    JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after a de novo review of the record including the objection

filed by Petitioner, and having determined that the findings and recommendation are

correct under the applicable law;

      IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254

(Doc. 1) is hereby DENIED and DISMISSED with prejudice as time-barred under 28 U.S.C.

§ 2244(d)(1)(A).

     THUS DONE AND SIGNED at Shreveport, Louisiana, this __ __ day of
                                                          6th
    December
____________________, 2019.



                                         _____________________________________
                                         ELIZABETH E. FOOTE
                                         UNITED STATES DISTRICT JUDGE
